Citation Nr: 9908069	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  95-05 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.  

2.  Entitlement to service connection for a disorder 
manifested by chest pain.  

3.  Entitlement to service connection for borderline 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to May 
1969, from August 1969 to August 1973, and from September 
1990 to May 1991.  The veteran also had service in the Army 
Reserves.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
February 1994, the RO denied entitlement to service 
connection for post-traumatic stress disorder (PTSD), 
dysthymia and personality disorder; for a head injury; chest 
pain and hypertension.  The veteran perfected appeals of all 
four issues.  In January 1998, the RO granted service 
connection for PTSD.  The veteran has not expressed 
dissatisfaction with the evaluation assigned for PTSD.  The 
issue is no longer on appeal.  


FINDING OF FACT

The claims of entitlement to service connection for residuals 
of a head injury, a disorder manifested by chest pain, and 
borderline hypertension are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for residuals 
of a head injury, a disorder manifested by chest pain, and 
borderline hypertension are not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records have been associated 
with the claims file.  Hypertension was not included as a 
diagnosis on any of the service medical records.  A treatment 
record dated in February 1972 evidenced the fact that he was 
involved in a motor vehicle accident.  A few insignificant 
abrasions were noted on his head and neck.  No other 
abnormalities were found.  

Upon physical examination conducted in April 1991 it was 
noted that the veteran had occasional premature heart beats.  
It was also reported that he had chest pressure.  Blood 
pressure was 107/68.  On the Report of Medical History 
portion of the examination, he denied experiencing pain or 
pressure in the chest.  He also denied ever having a head 
injury or high blood pressure.  On a separate physical 
examination conducted later in April 1991, he reported that 
he had experienced pain or pressure in his chest.  The chest 
pressure was present when the weather was cold.  It was 
questionably related to activity.  

On a separate treatment record dated in April 1991, he was 
reported to have sought treatment for chest pressure.  It was 
noted that he had experienced three episodes of exertional 
chest pain but he did not consult a physician.  The 
assessment was probable "nm-cardiac" [non-malignant] 
cardiac chest pain with risk factors.  A treadmill exercise 
testing report dated in April 1991 is included in the service 
medical records.  The Bruce Protocol was used.  The exercise 
was completed without difficulty.  The interpretation of the 
test was normal response to near maximum graded exercise.  A 
separate consultation record dated in April 1991 included the 
notation that no evidence of coronary artery disease was 
found on examination.  

A VA examination was conducted in May 1992.  The veteran 
complained of experiencing intermittent chest pain for the 
preceding two years.  Blood pressure was determined to be 
135/100 while sitting and 130/100 while standing.  



The diagnoses from the examination were essential borderline 
hypertension, angina pectoris, and questionable coronary 
artery disease.  

A VA chest X-ray taken in June 1992 revealed that the heart 
size was normal.  Basal pleural thickening was present on the 
left side of the lung and the right lung was clear.  Linear 
scarring or atelectasis was also present on the left base.  

Upon physical examination conducted in September 1993, blood 
pressure was found to be 136/98.  On the Report of Medical 
History portion of examination, the veteran denied 
experiencing chest pain or a head injury.  Hypertension was 
not included as a diagnosis.  

A VA cardiovascular examination was conducted in November 
1993.  It was noted that the veteran had no history of 
hypertension or myocardial infarction.  He complained of 
experiencing stabbing, punching types of pain usually when 
under stress.  Blood pressure was recorded as 120/60 and 
120/70.  The diagnoses were atypical chest pain but doubtful 
obstructive coronary artery disease and possible vasospasm.  

On a statement received from in May 1996, the veteran 
reported that he had never been hospitalized or treated post-
service for residuals of a head injury, for chest pain or for 
borderline hypertension.  

Private treatment records from Kaiser Permanente Hospital 
dated from January 1996 to May 1996 have been associated with 
the claims file.  There were no complaints of, diagnosis of 
or treatment for a head injury, a disorder manifested by 
chest pain or hypertension.  


Criteria

The threshold question that must be resolved with regard to 
these claims is whether the veteran has presented evidence of 
well-grounded claims.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  


Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).

In general, service connection may be presumed 
3.307, 3.309 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claims are well grounded; that is, that his 
claims are plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claims are possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for well grounded claims, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claims not well grounded.  





The Board finds the claims of entitlement to service 
connection for residuals of a head injury, for a disorder 
manifested by chest pain and for borderline hypertension to 
be not well-grounded.  

The only evidence of record demonstrating that the veteran 
received a head injury during active duty is included on a 
treatment record dated in February 1972.  The veteran was 
involved in a motor vehicle accident which only produced 
insignificant abrasions on his head and neck.  He received no 
further in-service treatment for a head injury.  He 
consistently denied that he had every injured his head on 
several Reports of Medical History subsequently completed.  
There is no competent post-service evidence of record 
demonstrating that the veteran currently experiences any 
symptomatic residuals or has a chronic acquired disorder 
which is linked on the basis of competent medical authority 
to a head injury in service.  

As there is no competent evidence of record linking residuals 
of a head injury to active duty, the claim of entitlement to 
service connection must be denied as not well-grounded.  

The Board finds the claim of entitlement to service 
connection for a disorder manifested by chest pains to be not 
well-grounded.  The Board notes that the veteran complained 
several times of experiencing chest pain in April 1991 during 
active duty.  However, no disorder manifested by chest pain 
was diagnosed.  A treadmill exercise test was normal at that 
time.  No coronary artery disease was found to be present.  

On a VA examination conducted in May 1992, angina pectoris 
and questionable coronary artery disease were included as 
diagnoses.  However, a physical examination conducted in 
September 1993 did not result in a diagnosis of a disorder 
manifested by chest pain.  

The veteran denied experiencing chest pain on the Report of 
Medical History portion of that examination.  Finally, on the 
VA cardiovascular examination conducted in November 1993, the 
veteran complained of experiencing chest pain.  However, the 
examiner diagnosed atypical chest pain and possible vasospasm 
but doubtful coronary artery disease.  The atypical chest 
pain and vasospasm were not linked to any incident of active 
duty.  The post-service private treatment records associated 
with the claims file are silent as to any complaints of, 
diagnosis of or treatment for a disorder manifested by chest 
pains.  

As there is no competent evidence of record linking a 
disorder manifested by chest pain to active duty, the claim 
of entitlement to service connection for the disorder must be 
denied as not well-grounded.  

The Board finds the claim of entitlement to service 
connection for borderline hypertension to be not well-
grounded.  Hypertension was not diagnosed during active duty.  
The first and only diagnosis of hypertension included in the 
evidence of record is included in the report of the May 1992 
VA examination.  However, such examination was 9 days more 
than one year after the veteran's discharge from active duty.  
Thus there is no evidence of record demonstrating that the 
veteran had hypertension during active duty or disabling to a 
compensable degree within one year of discharge.  The Board 
notes that later dated medical examination reports including 
specific examination for the presence of cardiovascular 
diseases show that hypertension was not found. 

As there is no competent evidence of record linking 
hypertension to active duty, the claim of entitlement to 
service connection for the disorder must be denied as not 
well-grounded.  

The only evidence of record demonstrating that the veteran 
currently has residuals of a head injury, a disorder 
manifested by chest pain or borderline hypertension as a 
result of active duty is the veteran's own allegations.  The 
veteran, however, is a lay person.  



As reported above, a lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The veteran's assertions that he has the claimed 
disorders as a result any incident of active duty are clearly 
beyond his competence to make.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Although the Board considered and denied the appellant's 
claims on a ground different from that of the RO, which 
denied the claims on the merits, the veteran has not been 
prejudiced by the decision.  This is because in assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than his claims in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claims and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
residuals of a head injury, a disorder manifested by chest 
pain, and borderline hypertension.

As the veteran's claims for service connection for residuals 
of a head injury, a disorder manifested by chest pain, and 
borderline hypertension are not well grounded, the doctrine 
of reasonable doubt is not applicable to his case.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish well grounded claims, and 
the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claims.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F. 3d. 1464 
(Fed. Cir. 1997).



The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court")." has held that if the 
appellant fails to submit a well grounded claim, VA is under 
no duty to assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
38 C.F.R. § 3.159(a) (1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to these issues, VA expanded 
its duty to assist the appellant in developing evidence to 
include the situation in which the appellant has not 
submitted a well grounded claim.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter I, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the veteran's claims must be fully 
developed prior to determining whether the claims are well 
grounded, and that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 Manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, in the absence of well 
grounded claims for service connection for residuals of a 
head injury, a disorder manifested by chest pain, and 
borderline hypertension, VA has no duty to assist the 
appellant in developing his case.


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for residuals of a head 
injury, a disorder manifested by chest pain, and borderline 
hypertension, the appeals are denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


